Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/10/2020.
Claims 6, 9, 11-14 and 20-26 are allowed in this office action.
Cancellation of claims 1-5, 7-8, 10, and 15-19 is acknowledged.


Allowable Subject Matter
Claims 6, 9, 11-14 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 6, the primary reason for allowance is, the applicants claimed invention disclose An adapter configured to interface between an electrically driven orthopedic impactor and a surgical implement, comprising: a reciprocal sleeve, wherein the adapter is configured to connect to the orthopedic impactor via a pushing motion, and the adapter is configured to disconnect from the orthopedic impactor via the reciprocal sleeve; wherein the adapter is configured for insertion into the orthopedic impactor in at least 4 orientations along an axis of the orthopedic impactor.
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731